        Case 1:15-cv-07433-LAP Document 1004 Filed 11/12/19 Page 1 of 1



                                                                                   Sigrid S. McCawley
                                                                           Telephone: (954) 356-0011
                                                                         Email: smccawley@bsfllp.com

                                        November 12, 2019

VIA ECF
The Honorable Judge Loretta A Preska
District Court Judge
United States District Court
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Maxwell,
               Case No. 15-cv-07433-LAP

Dear Judge Preska,
        The parties have conferred and write today to seek clarification regarding the Court’s
request for a list of names and contact information that is referenced in paragraph 2 of the Court’s
October 28, 2019 Order (DE 998). It is the parties’ understanding that the purpose of this exercise
is to identify for the Court the names of non-parties that are referenced in the sealed filings for
notice purposes. Paragraph 2 of the Court’s October 28, 2019 Order can be read to include all
motions papers that were decided (both sealed and unsealed) because it references Paragraph 1 of
the Order which would mean that the parties would be providing the Court with names that are
already in the public domain as they were named in unsealed pacer filings. Logging all names
listed in the already public filings would be a substantial undertaking. Accordingly, the parties
wish to confirm with the Court whether the Court wants a list of names of individuals referenced
in the sealed filings or whether the Court wants a list of names of individuals referenced in both
the sealed filings and the unsealed filings.
        In addition, to the extent that a sealed filing contains a document that has been made public
in this litigation (Giuffre v. Maxwell), the parties respectfully request that they do not need to
include individuals from that document on the sealed list of names for notice. For example, the
flight logs which contain hundreds of names and/or initials were released by the Second Circuit
Order in Brown v. Maxwell. The parties respectfully request that they not be required to separately
log the names that appear in documents that have already been made public in this litigation in the
submission to the Court.
                                      Respectfully,




                                      /s/ Sigrid McCawley
                                      Sigrid McCawley
